Title: From John Adams to John Trumbull, 31 March 1791
From: Adams, John
To: Trumbull, John



Dear Sir
Philadelphia March 31. 1791

The Secy. of the Treasury is so able and has done so well that I have Scarcely permitted myself to think very closely whether he could or could not have done better.  I may venture however to Say to you, that I have always been of your Opinion, that a System a little bolder would have been more Safe: and that it would have been better to have begun at once with a small direct Tax, a pretty liberal Stamp Tax, and an Excise, as well as an impost on Merchandise and Tonnage.
This day has brought me a masterly review of Burke, and I have been so well pleased with it as to use a freedom with it, which I hope you will excuse.  I think almost exactly with you of the French Revolution.  Absolute Monarchy appears to me to be dead, without a possibility of a resurrection in France.  A Counter Revolution is impracticable. Yet their present Constitution cannot be durable.  A Convention or a civil War, or both, must make some more judicious Provision, for repressing human Passions than has yet been adopted.  They must descend more deeply into the Abysses of the human heart and consider the Origin, Progress and Tendency of the Passions, and erect more permanent Barriers against them.
They will find the Judgment of Socrates, as infallible as an oracle, when he says to Clinias the Cretan and Magillus the Lacedemonian.  Veree, enim, O Viri optimi, Reipublicæ participes estis; quæ autem modo nominatæ Sunt, Aristocratia, Democratia et Monarchia, non Respublicæ, Sed Urbium habitationes quædam Sunt, in quibus pars una Servit alteri dominanti.  Platos Laws. Lib. 3. and in his 8th Book Nulla certe potestas hujus modi, Respublica est, sed Seditiones omnes appellari rectissime possunt. Nulla enim volentibus volens, sed volens nolentibus semper vi aliqua dominatur.  Human Passions domineer in each of the three simple Governments. To enquire which of them is the best is only to enquire which will produce most mischief, the Passions of one Man the Passions of the Majority of a Senate or the Passions of a Majority of the Multitude. To enquire whether a mixed Government is better than a Simple one, is to ask whether the Passions are as wise as just and as moderate as the Laws.  If these opinions are unerring oracles as I really believe them, a melancholly Consequence must be drawn from them, vizt that there has Scarcely ever been a Government upon Earth, but what was a sedition.  Some have been less gross than others however.
I thank you sir for you friendly Communications respecting myself.  It was News to me. I have said little concerning myself, and am determined to say still less.  To you however I will be so free in Confidence as to say, that as it has appeared to be the desire both of North and South to annihilate me and my Office, I have acquiesced, not indeed without some little Wonder at the Policy at least of the North.—If as you think, my Spirit, is not agreable to Some Gentlemen, I Shall not however humiliate much less debase that Spirit, in Complaisance to those Gentlemen.  If as you say my Morals are not agreable, I am at a Loss to know whether those morals are too good or too bad.  If they are too good I shall not make them worse, in Complaisance to those Gentlemen.  Heaven knows I with them better as much as any of them.  If as you suppose my manners are not agreable, I am at a Loss to guess in what particular.  Manners comprehend Curtesy, Civility, Hospitality and graceful Attitudes Gestures and Motions.  In point of Civility I have not been wanting: in Hospitality I have gone beyond not only all the Means that their Generosity has furnished, but beyond all the Income of my private fortune.  Instead therefore of reforming in this particular in their sense I am determined to alter according to my own sense and live more within my income. As to Elegance of Behaviour, without making any vain pretensions in this respect, I may boldly affirm that there is no southern Gentleman has right to reproach me, except the President, and he I know has no disposition to do it.
That there is or will be a Rival, I doubt not.  There is a French Intrigue at Work, to this Purpose as deep as it is wicked.  My Countrymen with all their Sagacity and with all their Vigilance, are not enough acquainted with the World, nor with the History of their own Revolution, to be upon their Guard against political Inventions, concealed with infinite Art urged with unwearied Dilligence, multiplied and varied with fruitful Ingenuity, and pursued with long perseverance.  Panegyricks upon Panegyricks come from Europe upon some Characters in order to lessen others; Politicks are carried on instead of Philosophy in learned and scientific Accademies Newspapers from Georgia to New Hampshire and Magazines &c are cooked & dressed.  The Populace are made the Dupes of their own feelings, Aristocrats are bloated with their own pride.  To me these Things are familiar.  I have been a suffering Witness and have a good Memory.  But my Misfortune is that no Man knows them all but myself.  But I will own to you, all that ever I have suffered, has never made so deep an Impression on me as to see New England duped more than all the rest: and made the blind Instrument of punishing the only Friends she ever had, for their Friendship to her.—I shall go on however as long as independent Spirit and Principles will support me. But the first moment these fail me, will be considered as a Revelation of the Will of Heaven to retire.
Yours
John Adams